Citation Nr: 1724526	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969, which included service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision that was issued in February 2007.  

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  During this hearing, the VLJ enumerated the issues on appeal in compliance with the directives of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran demonstrated actual knowledge of the elements necessary to establish his claims, and neither he nor his representative has asserted any prejudice in the conduct of the Board hearing or that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

These matters were previously before the Board in October 2010, at which time they were remanded to associate with the Veteran's claims file his Social Security Administration (SSA) records; associate with the claims file records of his VA treatment; request that the Veteran to authorize VA to obtain relevant treatment records from various non-VA healthcare providers, including Dr. J. Karas, Dr. V. Palmisano, St. Jude Hospital, East Jefferson Hospital, and Garden Park Medical Center; provide an examination to determine the etiology of the Veteran's current left shoulder disorder; and readjudicate the claims on appeal.  The Board denied the Veteran's claims for service connection for a left shoulder disorder and a low back disorder in an October 2014 decision, and thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2015 Joint Motion for Remand (JMR), the Court remanded the Board's October 2014 decision for action consistent with the terms of the JMR.  

These matters were again remanded to the RO for additional development in March 2016, to include new VA examinations, and for further efforts to procure outstanding treatment records from Dr. J. Karas, Dr. V. Palmisano, St. Jude Hospital, East Jefferson Hospital, and Garden Park Medical Center.  The Board finds that there has been substantial compliance with the directives of the latest remand decision. See  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was afforded VA examinations with adequate reports and addenda opinions in November 2016, and in September 2016 the RO provided requisite medical authorizations for the potentially outstanding medical records.  Review of the record shows that the Veteran has not responded to the September 2016 correspondence, nor raised any argument with regard to the November 2016 VA examinations, and thus, no further action is necessary and these matters are ripe for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A left shoulder disorder did not have its onset during active service, did not manifest within one year of separation from active service, was not caused by exposure to herbicides in service, and was not caused or aggravated by a service-connected disability.

2.  A low back disorder did not have its onset during active service, did not manifest within one year of separation from active service, was not caused by exposure to herbicides in service, and was not caused or aggravated by a service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board stresses that the instant decision is the product of a thorough review of the Veteran's record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Service Connection

The Veteran is seeking entitlement to service connection for low back and left shoulder disorders.  The Veteran claims that his current disorders stem from in-service injuries, and that these injuries have been aggravated by his service-connected posttraumatic stress disorder (PTSD) and Diabetes Mellitus, type II (DM).  See July 2010 Board Hearing transcript.



Applicable Laws

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  Likewise, continuity of symptoms of a chronic disease after service may serve to establish service connection.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2016).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Left Shoulder

During his July 2010 hearing, the Veteran contended that he injured his left shoulder (rotator cuff tear) during his service in Vietnam and that his resulting disability has been made worse by his service-connected DM.  He testified that he did not go to sick call to address his shoulder injury because he "didn't figure it hurt that bad," and reported that he was first treated for his left shoulder disorder by a non-VA physician in 1994, at which time he underwent surgery.  The Veteran reported that he was diagnosed with DM shortly before he was first treated for his shoulder disorder in 1994, and contended that he was not able to heal properly from another shoulder surgery due to his DM.  He reported that his DM was affecting his entire body, to include his shoulders and back.  The Veteran's spouse of twenty-nine years reported during the hearing that she only noticed his shoulder condition "just lately."

The Veteran's STRs are negative for any complaints or diagnoses of a left shoulder injury.  The report of his May 1969 separation examination indicates that the Veteran's "upper extremities" and "spine, other musculoskeletal" were normal.  Additionally, this report shows that the Veteran's general health was evaluated using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in categories "P" and "U" in the May 1969 examination report.  Notably, the Veteran endorsed that he did not have and had never had a "bone, joint, or other deformity," or "painful or 'trick' shoulder or elbow" in a contemporaneous report of medical history.  This medical history report documents his endorsement that he never had any illness or injury other than those noted.

With regard to postservice evidence, an undated SSA disability report documents the Veteran's report that certain illnesses and injuries, including the Veteran's claimed left shoulder disorder and low back disorder, first began to bother him in May 1994.  A non-VA treatment record dated January 1995 documents a left shoulder disorder and references that his condition remained unchanged since July 1994, but fails to provide any information regarding the etiology of the Veteran's condition.  Notably, the evidence of record also includes a June 1995 letter that a non-VA physician addressed to an insurance company, and in which the physician documents the Veteran's report that he injured his shoulder when he fell on the back of his 18 wheeler rig and also slipped on a gas tank on which he was standing, striking his elbow.  The letter indicates that the date of the accident was May 1994, and the physician did not note any previous injuries.  The Board finds this letter highly probative in determining the onset of the claimed disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Records of orthopedic consultations conducted by a VA clinician in March 2005 and September 2006 document the Veteran's complaints of a painful left shoulder.  The clinician reviewed the Veteran's history and noted that the Veteran had two surgeries on his left shoulder in 1994 and 1995, and subsequently injured his left shoulder in March 2005.  X-ray imaging showed degenerative changes, and the clinician noted recurrent left rotator cuff tear.  An August 2006 VA radiological report indicates that the Veteran has degenerative arthritis of the glenohumeral joint.

In a December 2010 examination report and addenda provided in May 2012 and July 2012, a VA examiner opined that it is not likely that an individual has a condition that is service connected when that individual was able to work as a mechanic for three years during service without requiring treatment, work for twelve years as a pipefitter, which is a job that strains the shoulders, and work for nineteen years as a trucker/mechanic.  The examiner concluded that it is likely that the Veteran's shoulder problems are related to his work as a pipefitter and trucker/mechanic.  With regard to whether the Veteran's claimed condition is related to his service-connected diabetes, the examiner reported that there is no link between diabetes and degenerative joint disease/acromioclavicular joints or rotator cuff pathology.  Further, the examiner explained that the claimed shoulder condition was not aggravated by the Veteran's diabetes due to the pathology of the condition, which is an age-related narrowing of the shoulder outlet.  

The Veteran was afforded an additional VA examination and medical opinion in November 2016 by a staff physician.  Following a complete review of the record and another physical evaluation, the examiner concluded that it was less likely than not that the Veteran's left shoulder injury was due to service, or caused or aggravated by his PTSD or DM.  The examiner identified that the records failed to demonstrate any shoulder injuries or complaints in service or shortly thereafter, with the first noted history in 1994 following a work-related fall from a truck and subsequent surgery.  The examiner noted that while the record demonstrates continued shoulder complaints and pain after the 1994 work-accident, these treatment records fail to "mention any complaints relative to those surgeries stemming from mil svce era."  The examiner further opined about the effects of the Veteran's service connected PTSD and DM, including a notation that the October 2014 "literature submitted" does not suggest a contrary conclusion.  The examiner noted that while "DM can aggravate nerves to a significant degree" and that "PTSD can accentuate subjective pain," these particular manifestations are "not likely" because of the specific type of shoulder problems that the Veteran has experienced, namely "multiple injuries of bones and soft structures."  

Analysis

Given the evidence of record, the Board finds that service connection for a left shoulder disorder is not warranted on either a direct, presumptive, or secondary basis.  Evidence accumulated since the September 2015 Joint Motion for Remand, including the recent VA examinations and addendum reports, fails to provide any probative evidence in support of the Veteran's claims.  Moreover, as discussed above, the Veteran was given the opportunity to avail himself of additional private treatment records, but did not respond to the medical authorization requests.  See Wood v. Derwinski, 1 Board. App. 190 (1991) (Claimant has some responsibility to cooperate in the development of all facts pertinent to the claim, the duty to assist is not a "one-way street"). 

The Board finds that the most probative evidence of record is the multiple VA examination reports and opinions, particularly the November 2016 VA medical opinion, which considered the Veteran's October 2014 submissions when concluding in accordance with the previous December 2010, May 2012, and July 2012 VA examination opinions.  The Board additionally notes the thorough findings memorialized by the July 2012 VA examiner, who opined that it is not likely that an individual has a condition that is service connected when that individual was able to work as a mechanic for three years during service without requiring treatment, work for twelve years as a pipefitter, which is a job that strains the shoulders, and work for nineteen years as a trucker/mechanic.  The examiner concluded that it is likely that the Veteran's shoulder problems are related to his work as a pipefitter and trucker/mechanic.  With regard to whether the Veteran's claimed condition is related to his service-connected diabetes, the examiner reported that there is no link between diabetes and degenerative joint disease/acromioclavicular joints or rotator cuff pathology.  Further, the examiner explained that the claimed shoulder condition was not aggravated by the Veteran's diabetes due to the pathology of the condition, which is an age-related narrowing of the shoulder outlet.  Because the clinician's conclusion was based upon a thorough review of the Veteran's medical history and he offered reasoned medical explanations to support his opinion, the Board finds that his opinion is adequate and probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning. . . . It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

After careful review of the record, the Board finds that direct service connection cannot be established because the evidence does not show that the Veteran developed a left shoulder disorder during his service.  In addition, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because a left shoulder disorder was not shown during his active service or within one year of active service or for years thereafter.  Although the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam, the presumption under 38 C.F.R. § 3.307(a)(6) is inapplicable because the Veteran did not develop a condition listed under 38 C.F.R. § 3.309(e) within one year of his presumed last exposure to herbicides.  The Board also finds that the record is negative for medical evidence that his presumed herbicide exposure actually caused his current condition.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

While there is no official record of the Veteran's complaints of pain in his left shoulder during service, the record evidence does tend to support the Veteran's contentions would be consistent with the circumstances, conditions, or hardships of his combat service.  See 38 U.S.C.A. § 1154 (b).  While the Board may accept lay evidence that the Veteran experienced symptoms of pain in the left shoulder during combat service, the Board finds that the Veteran is not shown to have the expertise to provide evidence of a relationship between that discomfort and his current disability.  Moreover, no other evidence provides that link.  Indeed, the only competent and probative opinions of record on this question are adverse to the claim, as recently discussed by the November 2016 VA examiner who identified the Veteran's post-service work injuries as the originator of his current shoulder issues.  Thus, while the Veteran has contended that his left shoulder disorder was caused by his service and the evidence shows that the presumption under 38 U.S.C.A. § 1154(b) that pertains to combat injuries should be considered, the evidence described above is clear and convincing against this theory of entitlement.  

Additionally, the Board notes that the Veteran asserted in an October 2014 brief that it is well known that PTSD, for which the Veteran is service-connected, is connected to musculoskeletal problems and that VA has acknowledged this finding.  The Board finds, however, that anecdotal information concerning a possible relationship between medical conditions without consideration of the particular facts of the Veteran's situation does not constitute an adequate medical opinion and is, therefore, of little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Furthermore, as discussed above, the November 2016 VA examiner specifically addressed the October 2014 submissions and identified that they do not stand for the proposition raised by the Veteran as the link between DM, PTSD and pain are not of the ilk associated with the Veteran's particular type of shoulder injuries.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a left shoulder disorder that had its onset during his active service, had its onset during an applicable presumptive period, was caused by in-service exposure to herbicides, or was caused or aggravated by a service-connected disability.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back

During the July 2010 hearing, the Veteran reported that he first injured his back in October of 1968 or 1969 while he was stationed in Vietnam.  Specifically, the Veteran reported that he injured himself when he jumped off equipment during a mortar attack and, as a result, fell twenty to twenty-five feet.  The Veteran testified that he did not go to sick call at that time and subsequently testified that he reported a back injury later on during his service.  He testified that when he finally reported his injury, he was not diagnosed or treated, but asked whether he needed to see a doctor, which was an offer he declined because he thought he just pulled muscles in his back.  With regard to postservice treatment, the Veteran testified that he first sought treatment for his low back in 1989 or 1990, at which time he was diagnosed with spondylosis of the low back.  He testified that he was treated by a chiropractor from 1991 to 1992, and currently receives treatment at VA facilities.  The Veteran reported during the hearing that he would submit statements from VA providers that his current low back disorder is related to his service, but no such statements were submitted.

The Veteran's STRs are negative for any complaints or diagnoses of a low back injury.  As noted previously, a May 1969 examination report indicates that the Veteran's "upper extremities" and "spine, other musculoskeletal" were normal upon his separation from active service.  Additionally, the Veteran's "PULHES" profile at that time indicates that he had a high level of fitness, and the Veteran endorsed in a May 1969 report of medical history that he did not have and had never had a "bone, joint, or other deformity" or "back trouble of any kind."

VA treatment records dated July 2004 and September 2004 document an impression of bilateral spondylolysis at L4 with spondylolisthesis and degenerative disc disease with spondylosis at L4-L5.  A July 2005 VA radiological study indicates that the Veteran has anterolisthesis at L4-L5 with facet joint arthropathy and has demonstrated severe degeneration.

In an undated letter, a non-VA physician documents a June 1990 visit with the Veteran who reported that he was involved in a motor vehicle accident in May 1990 and that he experienced a gradual onset of low back pain since that time.  While the physician noted that the Veteran's accident may have aggravated a preexisting condition seen on x-ray, the evidence does not show that such a condition had its onset during, or within one year of, service.  Additionally, as noted previously, an SSA disability report documents the Veteran's report that his low back disorder first began to bother him in May 1994.

The Veteran was afforded a VA examination for his low back in October 2016.  The Board finds that the accompanying medical opinion is of little probative value since it does not appear to contemplate all the known facts of the case.  

Thereafter, the record was supplemented with an additional VA examination and medical opinion in November 2016 by a staff physician who noted the above problems present in the prior VA examination report.  Following a complete review of the record and another physical evaluation, the examiner concluded that it was less likely than not that the Veteran's low back disorder was due to service, or caused or aggravated by his PTSD or DM.  The examiner identified that the records failed to demonstrate any back injuries or complaints in service or shortly thereafter, noting that the current x-rays demonstrate injuries which are "not minor" and therefore would not have been "shaken off" but would have required "significant" treatment.  Rather than an onset in service, the examiner noted the 1990 low back injury identified in the Social Security records as "sufficient to cause all the changes [old compression fxes upper L spine and spondylolisthesis]."  The examiner further opined about the effects of the Veteran's service connected PTSD and DM, opining that neither can cause the Veteran's current back disorders.  Regarding aggravation, the examiner noted the Veteran's October 2014 submission and its proposition that while DM and PTSD may "affect the development of physical disabilities," however, such a development is "not likely."  The examiner rationalized that the type of "post traumatic" back injuries that the Veteran has are "not the degenerative conditions as would be seen if related to DM."  

Analysis

Given the evidence of record, the Board finds that service connection for a back disorder is not warranted on either a direct, presumptive, or secondary basis.  Evidence accumulated since the September 2015 Joint Motion for Remand, including the recent VA examinations and addendum reports, fails to provide any probative evidence in support of the Veteran's claims.  Moreover, as discussed above, the Veteran was given the opportunity to avail himself of additional private treatment records, but did not respond to the medical authorization requests.  See Wood v. Derwinski, 1 Board. App. 190 (1991) (Claimant has some responsibility to cooperate in the development of all facts pertinent to the claim, the duty to assist is not a "one-way street"). 

The Board finds that the most probative evidence of record is the November 2016 VA medical opinion, which considered the Veteran's October 2014 submissions.  
Because the clinician's conclusion was based upon a thorough review of the Veteran's medical history and he offered reasoned medical explanations to support his opinion, the Board finds that his opinion is adequate and probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning. . . . It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

After careful review of the record, the Board finds that direct service connection cannot be established because the evidence does not show that the Veteran developed a low back disorder during his service.  In addition, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because a low back disorder was not shown during his active service or within one year of active service, or for many years thereafter.  Although the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam, the presumption under 38 C.F.R. § 3.307(a)(6) is inapplicable because the Veteran did not develop a condition listed under 38 C.F.R. § 3.309(e) within one year of his presumed last exposure to herbicides.  The Board also finds that the record is negative for medical evidence that his presumed herbicide exposure actually caused his current condition.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

While there is no official record of the Veteran's complaints of pain in his low back during service, the record evidence does tend to support the Veteran's contentions would be consistent with the circumstances, conditions, or hardships of his combat service.  See 38 U.S.C.A. § 1154 (b).  While the Board may accept lay evidence that the Veteran experienced symptoms of pain in the low back during combat service, the Veteran is not shown to have the expertise to provide evidence of a relationship between that pain and current disability.  Moreover, no other evidence provides that link.  Indeed, the only competent and probative opinions of record on this question are adverse to the claim, as recently discussed by the November 2016 VA examiner who identified the Veteran's 1990 accident as the originator of his current back issues.  Thus, while the Veteran has contended that his back disorder was caused by his service and the evidence shows that the presumption under 38 U.S.C.A. § 1154(b) that pertains to combat injuries should be considered, the evidence described above is clear and convincing against this theory of entitlement.  

The Veteran's contentions regarding the etiology of his back disorder are additionally compromised through the significant contradictory statements of record.  In a January 2009 statement, a friend of the Veteran who served with the Veteran in Vietnam reported that the Veteran jumped from a rock crusher during a mortar attack and subsequently made several trips to a medic at the air base as a result.  As this statement contradicts the remainder of the evidence of record, to include the STRs and the Veteran's own statements, the Board assigns little probative value to this statement.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  In addition, although the Veteran asserted in a January 2009 statement that a November 1968 report of a back injury is missing from his STRs, the Board assigns little probative value to this statement as well, in light of subsequent reports and endorsements by the Veteran that indicate that his spine was normal upon his separation from service in May 1969.  The Board also finds it highly probative that the Veteran did not seek treatment for the claimed condition until 1989 or 1990, which is twenty years after his separation from service.

Additionally, the Board notes that the Veteran asserted in an October 2014 brief that it is well known that PTSD, for which the Veteran is service-connected, is connected to musculoskeletal problems and that VA has acknowledged this finding.  The Board finds, however, that anecdotal information concerning a possible relationship between medical conditions without consideration of the particular facts of the Veteran's situation does not constitute an adequate medical opinion and is, therefore, of little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Furthermore, as discussed above, the November 2016 VA examiner specifically addressed the October 2014 submissions and identified that they do not stand for the proposition raised by the Veteran as the link between DM, PTSD and pain are not of the ilk associated with the Veteran's particular type of back disorders, which are traumatic, not degenerative in nature.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has back disorder that had an onset during his active service, had its onset during an applicable presumptive period, was caused by in-service exposure to herbicides, or was caused or aggravated by a service-connected disability.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


